The Legislature, in the exercise of the police power of the state, by Acts 1919, p. 1002, § 28, made it a misdemeanor for any person operating a motor vehicle, who, knowing that injury has been caused to a person or property, due to the culpability of the operator or to accident, leaves the place of such injury or accident without stopping and giving his name and residence and operator's license number to the injured party, or to some officer or to some person in the vicinity thereof. This part of the act has now been brought forward into the Code of 1923 as section 3325.
It was shown by the evidence, without dispute, that such injury or accident had occurred in the city and county of Mobile as a result of a collision between a Ford car, in which one Burgett and another were riding, and a car, the property of defendant, in which he was then riding in company with a woman, and, further, it is shown without conflict that no compliance with the requirements of the above statute was had, or seriously attempted. Upon what theory the defendant requested the general affirmative charge is not known to this court. The statute was violated, it was in Mobile county, it was within 12 months before the return of the indictment, it was defendant's car, and he was in it at the time, either driving it himself or having control over the person who was doing so. The affirmative charge was properly refused.
In law the owner of an automobile is liable if the vehicle is being operated by such owner or under his control, and in all cases where the owner is present he is liable for a noncompliance with a statute, unless the operator disobeys his instructions, as the owner is in control of the vehicle. Hence, charge 2, as requested by defendant, was properly refused. 28 Cyc. 32, E, 6.
The testimony of Dr. England, describing the injuries of Burgett, the driver of the Ford car, was relevant as part of the res gestæ after his testimony had been connected with the accident. Therefore the error in the admission of this testimony was cured by the later testimony connecting the injuries with the accident.
The testimony of the witness Laird, that he was present at the accident and remained until Burgett was accompanied by *Page 394 
him to the hospital, was relevant as tending to connect the injuries on Burgett at the hospital as having been inflicted at the time of the accident.
The state was permitted, over the timely objection and exception of defendant, to prove that when defendant was arrested, more than one hour after the accident, he was drunk, and that defendant had whisky in the car. These facts were too remote and unconnected with the accident to be a part of the res gestæ. However reprehensible the conduct of the defendant was at the time of the arrest, such conduct cannot be admitted as proof against him in this case. Veal v. State, 19 Ala. App. 168,95 So. 783; Jackson v. State, 18 Ala. App. 259, 89 So. 892; Davis v. State, 18 Ala. App. 482, 93 So. 269; Dennison v. State, 17 Ala. App. 674,88 So. 211.
For the error pointed out, the judgment is reversed and the cause is remanded.
Reversed and remanded.